                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

In Re:                    )
                          )
COURT OPERATIONS UNDER    )
THE EXIGENT CIRCUMSTANCES )
CREATED BY THE COVID-19   )                   GENERAL ORDER 2020-2
CORONAVIRUS AND RELATED )                     DOCKET No. 2:20-mc-00080-JDL
PANDEMIC PRECAUTIONS      )

       This General Order is the second issued in response to the recent outbreak of
Coronavirus Disease 2019 (COVID-19) in accordance with the Pandemic/Infectious
Disease Plan for the United States District Court for the District of Maine (March
2020). The first General Order continued all civil and criminal (grand and petit) jury
selections and jury trials through April 30, 2020, subject to further extension. See
General Order 2020-1 (D. Me. Mar. 13, 2020). It was entered, in part, in response
to guidance from the World Health Organization, the Centers for Disease Control
and Prevention (CDC), and the Maine Center for Disease Control and Prevention,
which had officially declared COVID-19 a pandemic.

       In the period following the entry of General Order 2020-1, the threat to public
health and safety presented by the COVID-19 pandemic has become more widely
understood. President Donald J. Trump declared a national emergency on March
13, 2020, and Maine Governor Janet T. Mills declared a state of emergency on
March 15, 2020.

      The CDC and other health authorities have advised people to take even greater
precautions to reduce the possibility of exposure to the COVID-19 virus and to assist
in slowing the spread of the disease. The CDC has recommended that employers
attempt to minimize exposure between employees and the public and to consider the
public health and safety when scheduling group or public events. The CDC has also
recommended that “gatherings of more than 10 people for organizations that serve
higher-risk populations” be cancelled. There is substantial public evidence that
COVID-19 is spread by persons who are asymptomatic.

      Because of the threat to public health and safety presented by public
gatherings, the Court is unable to safely summons and convene an adequate cross-
section of jurors and there is uncertainty as to the ability of parties, counsel,
witnesses, court staff, and judges to attend criminal and civil trials, criminal
                                          1
sentencings, and criminal and civil hearings, and in-court hearings must now be
limited to critical, time-sensitive matters.

       ACCORDINGLY, in order to protect public health and safety, and to reduce
the size of public gatherings and unnecessary travel, it is ORDERED:

   A. Schedule of Courthouse Operations. The Edward T. Gignoux Courthouse
      in Portland and the Margaret Chase Smith Courthouse in Bangor will be open
      Monday through Friday for operations authorized by this General Order as
      follows:

            1. Scheduled Court Hearings: Public access to scheduled hearings will
               be permitted only with the prior permission of the presiding Judge.

            2. The Clerk’s Office will be open by appointment only. Staff in the
               Clerk’s Office will be available by telephone. The Clerk’s Office’s
               in-person intake window will be closed. Persons filing documents
               in person will be directed to leave such documents at a designated
               drop-off point in the Court at a designated time.

            3. Persons wishing to request permission to attend a scheduled court
               hearing, schedule an appointment to file documents in person with
               the Clerk of Court, or obtain additional information or guidance,
               should call or email the Clerk’s Office:

                    a. Portland Clerk of Court: (207) 780-3356,
                      usdc_emergency@med.uscourts.gov
                    b. Bangor Clerk of Court: (207) 945-0575,
                      usdc_emergency@med.uscourts.gov

       B. In-Court Judicial Operations and Hearings. In accordance with the
          preceding schedule, in-court judicial operations and hearings at the
          Edward T. Gignoux Courthouse in Portland, Maine, and the Margaret
          Chase Smith Courthouse in Bangor, Maine, are restricted to:

            1. Preliminary, time-sensitive criminal hearings;

            2. The issuance of search warrants, arrest warrants, and criminal
               complaints;


                                        2
3. Criminal sentencings in which the defendant is in custody and (1)
   any party requests a sentence that if imposed would be less than the
   period in which the defendant has been in pre-trial custody and the
   presiding Judge determines that it is reasonably possible that the
   requested sentence may be ordered; (2) the low end of the guideline
   sentencing range allows for a non-custodial sentence; or (3) where
   the presiding Judge determines that there is a liberty interest, public
   safety or other case-specific compelling reason that makes an
   immediate sentencing necessary;

4. Changes of plea pursuant to Fed. R. Crim. P. 11 where the presiding
   Judge determines that there is a liberty interest, public safety or other
   case-specific compelling reason that makes an immediate change of
   plea necessary;

5. Probation revocation proceedings where the presiding Judge
   determines that there is a liberty interest, public safety or other case-
   specific compelling reason that makes an immediate hearing
   necessary;

6. Bail revocation and modification proceedings;

7. The processing of motions in criminal and civil cases seeking
   immediate emergency relief, including motions for temporary
   injunctive relief pursuant to Rule 65 of the Federal Rules of Civil
   Procedure, as well as other urgent or critical matters as determined
   by the Chief Judge of the District of Maine;

8. In addition to motions seeking immediate emergency relief, if an
   unrepresented person or an attorney contends that there are urgent
   and compelling reasons for immediate judicial action in any case,
   the person or attorney should immediately file a written motion,
   which must be served on the other party or parties, explaining why
   the particular case must be ruled on immediately. If any party
   objects to the motion, it must file its written opposition within forty-
   eight (48) hours after the motion is filed. The court will rule on the
   motion expeditiously;

9. The receipt, filing and docketing of documents in all criminal and
   civil cases;
                              3
     10. Administrative functions deemed essential by the Chief Judge or
        the Clerk of Court of the District of Maine;

     11. Maintenance of equipment and property;

     12. Other activities required to protect public health and safety; and

     13. Such other matters approved by the Chief Judge of the District of
        Maine.

C. Scheduled In-Court Hearings and Conferences. All previously
   scheduled in-court hearings scheduled to take place before May 1, 2020,
   are continued and will be rescheduled, unless they satisfy one or more of
   the criteria set forth in Paragraph B. The time period of any continuance
   entered in a criminal case as a result of this Order will be excluded under
   the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), as the Court finds that
   the ends of justice served by taking that action outweigh the interests of
   the parties and the public in a speedy trial, subject to the entry of an order
   addressing the same by the presiding Judge in each case. The presiding
   Judge may extend or modify the period of exclusion as circumstances
   may warrant.

D. Scheduled Teleconference Hearings and Conferences. All previously
   scheduled telephonic hearings and conferences are not affected by this
   General Order and will be held as scheduled. This General Order does
   not affect or restrict the consideration of civil or criminal motions which
   the presiding Judge has determined should be addressed telephonically
   or without a hearing.

E. Juries.

     1. All civil and criminal (grand and petit) jury selections and jury trials
        scheduled to commence before any district or magistrate judge in
        the District of Maine are CONTINUED pending further Order of the
        Court. There will be no jury trials during March, April, or May,
        2020;



                                   4
     2. All grand jury proceedings in the District of Maine are continued
        pending further Order of the Court. There will be no additional
        grand jury proceedings during March or April, 2020. It has not yet
        been determined whether there will be grand jury proceedings
        during May 2020. Due to the unavailability of a grand jury in this
        District during the pendency of this General Order, the 30-day time
        period for filing an indictment is tolled as to each defendant until
        this General Order terminates. See 18 U.S.C. § 3161(b);

     3. The Court finds that the ends of justice served by ordering the
        continuance of all criminal jury trials outweighs each defendant’s
        right to and the public’s interest in speedy indictment or trial.
        Therefore, the time period of the continuances implemented by this
        General Order will be excluded under the Speedy Trial Act, 18
        U.S.C. § 3161(h)(7)(A), subject to the entry of an order addressing
        the same by the presiding Judge in each case.

F. Protection of Constitutional and Statutory Rights. Individual judges
   presiding over criminal and civil proceedings may take such actions
   consistent with this General Order, including requesting relief from the
   requirements of this General Order from the Chief Judge of the District
   Court, as may be lawful and necessary to ensure the fairness of the
   proceedings, and to protect and preserve constitutional and statutory
   rights.

G. Deadlines in Criminal and Civil Cases. All deadlines in criminal and
   civil cases between the date of this order and May 1, 2020, are extended
   thirty days to allow lawyers, parties, and U.S. Probation and Pretrial
   Services sufficient time to implement teleworking arrangements. If a
   party believes that the 30-day extension in a particular case will result in
   undue prejudice to the party, the party may file a motion for relief from
   the application of this provision.

H. Video Proceedings. The court is taking steps to have the capacity to
   conduct hearings by video. Once available, all initial appearances,
   arraignments, and detention hearings may take place by videoconference
   where feasible. As provided by Fed. R. Crim. P. 10(b), defendants may
   waive appearance at an arraignment. All defendants shall be deemed to
   have consented to conducting such hearings by videoconference pursuant
   to Fed. R. Crim. P. 5(f) and 10(c) unless the defendant files a specific
                                  5
    objection with the presiding Judge. This provision shall apply to new
    charges, superseding charges, and proceedings to revoke probation or
    supervised release. This provision shall apply to all hearings authorized
    by Paragraph B of this General Order.

 I. Telephonic Proceedings. Individual judges may continue to hold
    hearings, conferences, and bench trials by telephonic conference as they
    deem necessary.

 J. Employee Teleworking. Unless otherwise directed by their supervisor,
    all court employees will telework during regular business hours.

 K. Courts Remain Open for Filing of Documents. The Edward T.
    Gignoux Courthouse in Portland and the Margaret Chase Smith
    Courthouse in Bangor remain open subject to the schedule set forth in
    Paragraph A. Attorneys and registered self-represented parties may
    continue to file documents with the court electronically through
    CM/ECF, or in paper in accordance with the schedule set forth in
    Paragraph A. The telephone number of the Portland Clerk’s Office is
    207-780-3356 and the telephone number of the Bangor Clerk’s Office is
    207-945-0575.

 L. Effective Time and Date. This General Order takes effect at 12:01 a.m.
    on March 19, 2020. It replaces and supersedes General Order 2020-1 (D.
    Me. Mar. 13, 2020). Unless extended, this General Order shall terminate
    at 11:59 p.m. on May 1, 2020.

SO ORDERED.


Dated: March 18, 2020



                                             /s/ Jon D. Levy
                                       CHIEF U.S. DISTRICT JUDGE




                                  6
